Dismissed and Memorandum Opinion filed March 2, 2006








Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00609-CV
____________
 
KRISPY KREME DOUGHNUT CORPORATION, Appellant
 
V.
 
LONE STAR DOUGHNUTS LTD.,
Appellee
 

 
On Appeal from the
133rd District Court
Harris County, Texas
Trial Court Cause
No.
05-33490
 

 
M E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from an order granting a
temporary injunction.
On February 21, 2006, the parties filed a motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum Opinion
filed March 2, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.